Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered July 26, 1993, convicting defendant, upon his pleas of guilty, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of 10 to 20 years on the manslaughter count and 62/s to 20 years on the weapon count, unanimously modified, on the law, to impose concurrent terms of 62/s to 20 years on the manslaughter count and to 10 to 20 years on the weapon count, and otherwise affirmed.
Defendant’s claim that his admissions at the plea proceeding did not establish his guilt of manslaughter in the first degree, and that the court therefore erred in denying his pro se motion to withdraw his plea without a hearing, is unpreserved for appellate review as a matter of law, not having been raised in defendant’s pro se motion (People v Lee, 211 AD2d 563, lv denied 85 NY2d 864), and, we decline to review it in the interest of justice. If we were to review it, we would find that the plea was valid notwithstanding that defendant did not admit the facts necessary to establish each and every element of the crime of manslaughter in the first degree in his allocution (People v Smith, 146 AD2d 828, 829, lv denied 74 NY2d 669). "[Sjince defendant pleaded guilty to a lesser crime than the one charged in the indictment, a factual basis for the plea was *41unnecessary” (People v Moore, 71 NY2d 1002, 1006), provided the record otherwise shows, as it does, that defendant understood the nature of the charges against him (supra, at 1005).
The sentence was not excessive in view of the violence of the crime committed, but should be modified as above indicated, it being clear from the plea minutes that the court inadvertently transposed the sentences it intended to impose on the two counts. A remand for clarification is unnecessary to correct this ministerial error (People v Wilkerson, 121 AD2d 284; People v Simmons, 205 AD2d 432). Concur—Murphy, P. J., Rubin, Kupferman, Ross and Mazzarelli, JJ.